—Judgment, Supreme Court, New York County (Renee White, J.), rendered April 17, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 4 to 12 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including defendant’s assertion that the officer’s observations were physically impossible, were properly considered by the jury and there is no basis for disturbing its determinations (see People v Bleakley, 69 NY2d 490).
We perceive no basis for reducing the sentence. Concur— Andrias, J.P., Ellerin, Lerner, Friedman and Marlow, JJ.